DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 4 recites:
wherein the system information is needed for booting up of the memory device.

Examiner is unable to find support for this limitation.  There appears to be description of loading this information during booting, but not that it is “needed” for booting up of the memory device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (Pub. No. U.S. 2015/0378642) in view of Moshayedi (Pub. No. US 2009/0327589).

Claim 1:
Moon et al. disclose a method for performing system backup in a memory device, the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element [figs. 2-3; par. 0028 - nonvolatile memory (303) with NVFS mapping table and journal], the method comprising: 
writing system information of the memory device at a plurality of locations within the NV memory at a same time to make the system information be stored at both a first location and a second location within the plurality of locations, respectively, wherein the system information is internal control information of the NV memory and comprises a system table regarding overall management of the NV memory, and the system information stored at the second location is equivalent to the system information stored at the first location [pars. 0003, 0020-0023 - Storing file system information to a first nonvolatile memory and storing a copy of the first file system information to a second nonvolatile memory. As evidenced by the remarks filed on 7.29.2020, “at a same time” is being interpreted as the data being from a same point in time, rather than a simultaneous writing of the data to different locations. Multiple redundant copies of a mapping table and a journal are maintained, such that, they can be recovered in the event that the main table or journal is lost or corrupted. The mapping table and journal correspond to the claimed “system table regarding overall management of the NV memory” as the claim does not set forth what is present in the system table.]; and 
when the system information stored at the first location is not available, reading the system information stored at the second location to control the memory device to operate according to the system information read from the second location [see paragraph 3 in general, lines 7-13 in particular].
However, Moon et al. do not specifically disclose:
the plurality of locations being within a same storage medium and having same respective access times [par. 0018 – In the depicted embodiment, Moon et al. disclose a hybrid HDD including a disc memory and a NVSSM memory, however, Moon et al. further disclose that other non-volatile memory may be used in place of the disc and NVSSM. Further, the description is not limited to hybrid storage devices].
In the same field of endeavor, Moshayedi discloses:
the plurality of locations being within a same storage medium and having same respective access times [pars. 0035, 0039 – Multiple copies of system information (e.g. mapping table) may be stored in the flash blocks, such that, in the event that a table is corrupted a redundant copy of the table may be used. The number of redundant copies is only limited by the amount of space one would want to dedicate to the storage of the redundant tables. The combination provides the main mapping table (212) and NV file system backup (220) of Moon et al. would be replaced by multiple redundant copies of main mapping table (212) on a single flash storage device, as disclosed by Moshayedi].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon et al. to include, storing multiple redundant copies of system information, as taught by Moshayedi, in order to improve performance over the hybrid HDD disclosed by Moon et al. while retaining redundancy of system information [Moshayedi - pars. 0035, 0039].

Claim 15:
Moon et al. disclose a memory device, comprising: 
a non-volatile (NV) memory, arranged to store information, wherein the NV memory comprises at least one NV memory element [figs. 2-3; par. 0028 - nonvolatile memory (303) with NVFS mapping table and journal]; 
and a controller, coupled to the NV memory, arranged to control operations of the memory device, wherein the controller comprises: 
a processing circuit, arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory through the controller [fig. 3; par. 25 - controller 306 with associated memory 308 and processor 310], wherein: 
the controller writes system information of the memory device at a plurality of locations within the NV memory at a same time to make the system information be stored at both a first location and a second location within the plurality of locations, respectively, wherein the system information is internal control information of the NV memory and comprises a system table regarding overall management of the NV memory, and the system information stored at the second location is equivalent to the system information stored at the first location [pars. 0003, 0020-0023 - Storing file system information to a first nonvolatile memory and storing a copy of the first file system information to a second nonvolatile memory. As evidenced by the remarks filed on 7.29.2020, “at a same time” is being interpreted as the data being from a same point in time, rather than a simultaneous writing of the data to different locations. Multiple redundant copies of a mapping table and a journal are maintained, such that, they can be recovered in the event that the main table or journal is lost or corrupted. The mapping table and journal correspond to the claimed “system table regarding overall management of the NV memory” as the claim does not set forth what is present in the system table.]; and 
when the system information stored at the first location is not available, the controller reads the system information stored at the second location to control the memory device to operate according to the system information read from the second location [see paragraph 3 in general, lines 7-13 in particular].
However, Moon et al. do not specifically disclose:
the plurality of locations being within a same storage medium and having same respective access times [par. 0018 – In the depicted embodiment, Moon et al. disclose a hybrid HDD including a disc memory and a NVSSM memory, however, Moon et al. further disclose that other non-volatile memory may be used in place of the disc and NVSSM. Further, the description is not limited to hybrid storage devices].
In the same field of endeavor, Moshayedi discloses:
the plurality of locations being within a same storage medium and having same respective access times [pars. 0035, 0039 – Multiple copies of system information (e.g. mapping table) may be stored in the flash blocks, such that, in the event that a table is corrupted a redundant copy of the table may be used. The number of redundant copies is only limited by the amount of space one would want to dedicate to the storage of the redundant tables. The combination provides the main mapping table (212) and NV file system backup (220) of Moon et al. would be replaced by multiple redundant copies of main mapping table (212) on a single flash storage device, as disclosed by Moshayedi].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon et al. to include, storing multiple redundant copies of system information, as taught by Moshayedi, in order to improve performance over the hybrid HDD disclosed by Moon et al. while retaining redundancy of system information [Moshayedi - pars. 0035, 0039].

Claim 18:
Moon et al. disclose a controller of a memory device, the memory device comprising the controller and a non-volatile (NV) memory, the NV memory comprising at least one NV memory element [figs. 2-3], the controller comprising: 
a processing circuit, arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory through the controller [fig. 3; par. 25 - controller 306 with associated memory 308 and processor 310], wherein: 
the controller writes system information of the memory device at a plurality of locations within the NV memory at a same time to make the system information be stored at both a first location and a second location within the plurality of locations, respectively, wherein the system information is internal control information of the NV memory and comprises a system table regarding overall management of the NV memory, and the system information stored at the second location is equivalent to the system [pars. 0003, 0020-0023 - Storing file system information to a first nonvolatile memory and storing a copy of the first file system information to a second nonvolatile memory. As evidenced by the remarks filed on 7.29.2020, “at a same time” is being interpreted as the data being from a same point in time, rather than a simultaneous writing of the data to different locations. Multiple redundant copies of a mapping table and a journal are maintained, such that, they can be recovered in the event that the main table or journal is lost or corrupted. The mapping table and journal correspond to the claimed “system table regarding overall management of the NV memory” as the claim does not set forth what is present in the system table.]; and 
when the system information stored at the first location is not available, the controller reads the system information stored at the second location to control the memory device to operate according to the system information read from the second location [see paragraph 3 in general, lines 7-13 in particular].
However, Moon et al. do not specifically disclose:
the plurality of locations being within a same storage medium and having same respective access times [par. 0018 – In the depicted embodiment, Moon et al. disclose a hybrid HDD including a disc memory and a NVSSM memory, however, Moon et al. further disclose that other non-volatile memory may be used in place of the disc and NVSSM. Further, the description is not limited to hybrid storage devices].
In the same field of endeavor, Moshayedi discloses:
the plurality of locations being within a same storage medium and having same respective access times [pars. 0035, 0039 – Multiple copies of system information (e.g. mapping table) may be stored in the flash blocks, such that, in the event that a table is corrupted a redundant copy of the table may be used. The number of redundant copies is only limited by the amount of space one would want to dedicate to the storage of the redundant tables. The combination provides the main mapping table (212) and NV file system backup (220) of Moon et al. would be replaced by multiple redundant copies of main mapping table (212) on a single flash storage device, as disclosed by Moshayedi].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moon et al. to include, storing multiple redundant copies of system information, as taught by Moshayedi, in order to improve performance over the hybrid HDD disclosed by Moon et al. while retaining redundancy of system information [Moshayedi - pars. 0035, 0039].

Claim 3 (as applied to claim 1 above):
Moon et al. disclose: 
wherein in addition to the NV memory, the memory device comprises a memory controller [fig. 3 - item 306]
the memory controller stores a global logical-to-physical (L2P) address mapping table in the NV memory, and maintains the global L2P address mapping table according to usage of the NV memory [par. 19 - a mapping table in the NVFS including information on what is stored in the NVSSM, in what physical location and the status of the data]; and 
the system information further comprises at least one secondary table regarding management of the global L2P address mapping table [fig. 2 - journal 218].

Claims 4, 16 and 19 (as applied to claims 1, 15, and 18 respectively):
Moon et al. disclose that the step of reading the system information stored at the second location to control the memory device to operate according to the system information read from the second location further comprises:
during booting up of the memory device, when the system information stored at the first location is not available, reading the system information stored at the second location to control the memory device to operate according to the system information read from the second location, wherein the system information is needed for booting up of the memory device [par. 21 - main mapping table 212 is loaded to RAM 210 at a power-on event, and as such, is needed for booting up on the memory device].

Claim 5 (as applied to claim 1 above):
Moon et al. disclose: 
wherein the at least one NV memory element comprises a plurality of NV memory elements, and the first location and the second location correspond to a first NV memory element and a second NV memory element within the plurality of NV memory elements, respectively [par. 22 - mapping table 26 and journal 218 copied and written to disc 206].

Claims 14 and 20 (as applied to claims 1 and 18 above respectively):
Moon et al. disclose:
wherein a portion of the system information is related to management of accessing the NV memory [par. 19 - valid status of the data and if it is backed up to disc and the changes to the data so as to know where to access the data]. 

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (Pub. No. U.S. 2015/0378642) in view of Moshayedi (Pub. No. US 2009/0327589) as applied to claims 5 and 1 above, respectively, and further in view of Yatsuki (Pub. No. US 2011/0022813).

Claim 6:
Moon et al. and Moshayedi teach the limitations of claim 1, Moon et al. and Moshayedi do not explicitly teach wherein a super-block comprises a set of physical blocks of the first NV memory element and a set of physical blocks of the second NV memory element, and the first location and the second location correspond to the set of Yatsuki teaches wherein a super-block comprises a set of physical blocks of the first NV memory element and a set of physical blocks of the second NV memory element, and the first location and the second location correspond to the set of physical blocks of the first NV memory element and the set of physical blocks of the second NV memory element, respectively; and the step of writing the system information of the memory device at the plurality of locations within the NV memory to make the system information be stored at the first location and the second location within the plurality of locations(Fig 16 superblock 21 and 22 with the physical blocks 0 and 1 of the hard disk 15; Para 56 data written in the superblock 21a and 21b or 22a and 22b show which physical block number of the block number management table is written) respectively further comprises:
writing at least one portion of the system information into the set of physical blocks of the first NV memory element and then writing the at least one portion of the system information into the set of physical blocks of the second NV memory element (Para 55 sub-blocks 21a and 21 each respectively include an increment counter and a physical block number). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, having the teaching of Moon et al., Moshayedi and Yatsuki before him or her to modify the combined teachings of Moon et al. and Moshayedi to Yatsuki because this will allow for efficient data processing [0004].

Per claim 7, Moon et al. and Moshayedi teach the limitations of claim 1, Moon et al. and Moshayedi do not explicitly teach wherein the at least one NV memory element comprises a plurality of NV memory elements, and the first location and the second location correspond to a first super-block comprising multiple first sets of physical blocks of the plurality of NV memory elements and a second super-block comprising multiple second sets of physical blocks of the plurality of NV memory elements, respectively; Yatsuki teaches wherein the at least one NV memory element comprises a plurality of NV memory elements, and the first location and the second location correspond to a first super-block comprising multiple first sets of physical blocks of the plurality of NV memory elements and a second super-block comprising multiple second sets of physical blocks of the plurality of NV memory elements, respectively (Fig 16 Hard disk drive 15 with superblock 21 with 2 sub-blocks in physical block number 0 and superblock 22 with 2 sub-blocks in physical block number 1 ). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, having the teaching of Moon et al., Moshayedi and Yatsuki before him or her to modify the combined teachings of Moon et al. and Moshayedi to include the data storage system of Yatsuki because this will allow for efficient data processing [0004].

Moon et al. and Moshayedi teach the limitations of claim 7, Moon et al. and Moshayedi do not explicitly teach wherein the step of writing the system information of the memory device at the plurality of locations within the NV memory to make the system information be stored at the first location and the second location within the plurality of locations respectively further comprises: writing the system information into the first sets of physical blocks and then writing the system information into the second sets of physical blocks Yatsuki teaches wherein the step of writing the system information of the memory device at the plurality of locations within the NV memory to make the system information be stored at the first location and the second location within the plurality of locations respectively further comprises: writing the system information into the first sets of physical blocks and then writing the system information into the second sets of physical blocks (Para 56 same data is written to block 21a and 21 b and 22a and 22b).

Per claim 9, Moon et al. and Moshayedi teach the limitations of claim 7, Moon et al. and Moshayedi do not explicitly teach wherein the system information comprises first partial system information and second partial system information; Yatsuki teaches wherein the system information comprises first partial system information and second partial system information (Fig 16 item 21a and item 21b);
the step of writing the system information of the memory device at the plurality of locations within the NV memory to make the system information be 
writing the first partial system information into a first portion of physical blocks within the first sets of physical blocks and then writing the first partial system information into a first portion of physical blocks within the second sets of physical blocks (written to block 21a and 21 b and 22a and 22b in sequence);
writing the second partial system information into a second portion of physical blocks within the first sets of physical blocks and then writing the second partial system information into a second portion of physical blocks within the second sets of physical blocks (written to block 21a and 21 b and 22a and 22b in sequence). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, having the teaching of Moon et al., Moshayedi, and Yatsuki before him or her to modify the combined teachings of Moon et al. and Moshayedi to include the superblocks of Yatsuki because this will allow for synchronous processing of data to be stored on a hard disk at any time [0052].

Per claim 10, Moon et al., Moshayedi, and Yatsuki teach the limitations of claim 9, Yatsuki teaches when at least one of the first super-block and the second super-block is full and writing the system information into the NV memory is successful, removing linking information of a redundant super-block within the first super-block and the second super-block from a management table of the memory device (Para 69 freeing blocks in the block management table).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. Patent application 20150378642) in view of Moshayedi (Pub. No. US 2009/0327589) and Syu et al. (U. S. Patent 8769190) 

Per claim 11, Moon et al. and Moshayedi teach the limitations of claim 1, Moon et al. and Moshayedi does not explicitly teach wherein the at least one NV memory element comprises a plurality of NV memory elements, the plurality of NV memory elements comprises a first set of NV memory elements on a first channel and a second set of NV memory elements on a second channel, and the first location and the second location correspond to a first pseudo-super-block comprising multiple first sets of physical blocks of the first set of NV memory elements on the first channel and a second pseudo-super-block comprising multiple second sets of physical blocks of the second set of NV memory elements on the second channel, respectively; Syu et al. teaches wherein the at least one NV memory element comprises a plurality of NV memory elements, the plurality of NV memory elements comprises a first set of NV memory elements on a first channel and a second set of NV memory elements on a second channel, and the first location and the second location correspond to a first pseudo-super-block comprising multiple first sets of physical blocks of the first set of NV memory elements on the first channel and a second pseudo-super-block comprising multiple second sets of physical blocks of the second set of NV memory elements on the second channel, respectively (Fig 3 item 341 where Moon et al., Moshayedi, and Syu et al. before him or her to modify the combined teachings of Moon et al. to include the channel communication of Syu et al. because this will allow for improved response time and concurrency [Col 6 lines 38-42].

Per claim 12 Moon et al., Moshayedi, and Syu et al. teach the limitations of claim 11, Syu et al.  teaches wherein the step of writing the system information of the memory device at the plurality of locations within the NV memory to make the system information be stored at the first location and the second location within the plurality of locations respectively further comprises: writing the system information into the first sets of physical blocks on the first channel (Fig 3B superblock 351 communication along channel 320);
writing the system information into the second sets of physical blocks on the second channel (Fig 3B super block 350 communication along channel 321).   

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. Patent application 20150378642), Moshayedi (Pub. No. US 2009/0327589), and Syu et al. (U. S. Patent 8769190) in view of Yatsuki (U.S. Patent application 20110022813).

Moon et al., Moshayedi, and Syu et al.  teach the limitations of claim 12, Moon et al. and Syu et al.  do not explicitly teach wherein the system information is written into the first sets of physical blocks on the first channel and written into the second sets of physical blocks on the second channel in parallel; Yatsuki teaches wherein the system information is written into the first sets of physical blocks on the first channel and written into the second sets of physical blocks on the second channel in parallel (Para 55 simultaneously the same data is written to blocks 21 and 22. It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, having the combined teachings of Moon et al., Moshayedi, and Syu et al.  before him or her to modify the memory device of Moon et al. to include the channel communication of Syu et al. and the data storage system of Yatsuki because this will allow for efficient data processing [0004].

Response to Arguments
Applicant's arguments filed December 20, 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the amended subject matter have been addressed in the revised rejections presented above.
Examiner maintains that the combination of Moon et al. and Moshayedi is that the multiple copies of the mapping table are stored in the flash device, rather than in the flash and disc, as disclosed by Moon.  Moshayedi further disclose that mirrored as well as staggered copies of the mapping table may be stored, only .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (Pub No. US 2015/0339195) disclose loading a secondary boot code when primary boot code is not found.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



15 January 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139